DETAILED ACTION
	This office action is in response to the amendment filed on 26 October 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 20-23, 25-32, 34-37, 39-41, 43 and 45-48 are currently pending: 20-23, 25-32, 34-37, 39-41, 43 and 45-47 have been amended; 48 is new; and 24, 33, 38, 42 and 44 have been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 26 October 2021), with respect to the rejection of claims 20-23, 25-32, 34-37, 39-41, 43 and 45-47 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims  20-23, 25-32, 34-37, 39-41, 43 and 45-47 and new claim 48. In addition, claims 24, 33, 38, 42 and 44 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-23, 25, 28-32, 34, 36-37, 39-41, 43, 45 and 47-48 are rejected under U.S.C. 103 as being unpatentable over Vaziri M. (US 8,872,910 B1; Vaziri), in view of Prokhorov et al (US 8,379,981 B1; Prokhorov), Yanagidate M. (JP 2015-70915 A (please note, citations are to US 2016/0213226 A1 in English); Yanagidate), and Berman et al (US 2006/0176951 A1; Berman), and further in view of Hamming et al (US 2014/0079320 A1; Hamming).
RE Claim 20, Vaziri discloses a method (Vaziri: title, “method and apparatus for a compact and high resolution eye-view recorder”) comprising:
capturing, using a scene camera, scene image data of an environment (Vaziri: col. 1:43-45, “An embodiment of an eye-view image recording apparatus includes an eyeglass frame, at least one first optical unit disposed on the eyeglass frame for capturing an image corresponding to a field of view of a user”, col. 2:55-58, “embodiments of a wearable and fully automatic video recorder are described herein. As the name ‘Eye-View Recorder’ (EVR) may imply, embodiments of this video recording device view the world like a human eye”, col. 9:59-60, “Viewing Cameras record the outside world or a scene of interest”);
determining an eye parameter of a user (Vaziri: col. 1:43-50, “An embodiment of an eye-view image recording apparatus includes an eyeglass frame ... and at least one second optical unit disposed on the eyeglass frame for tracking movement of at least one eye of the user to determine a direction within the field of view to which the at least one eye is directed”, col. 3:24-29, “the EVR has four distinct further communication with each other. building blocks ... the Eye Tracking 25 (ET) ... The ET determines which direction the user's eyes are centered on”; please note, Vaziri’s direction in which a user’s eyes are centered (e.g., focus direction) is interpreted as an ‘eye parameter’ of the user);
discloses generating a selection based on the eye parameter of the user, wherein the selection includes a spatial selection of the scene image data (Vaziri: figs. 2a-2d and 10; col. 2:61, “The EVR will record the world like a human eye”, col. 1:50-54, “The eye-view image recording apparatus further includes at least one processor for receiving the determination of the direction within the field of view to which the at least one eye is directed, and generating a subset of the captured image based on the determination”, col. 5:21-43, “FIGS. 2a-d illustrate embodiments of four different lens configurations for the EVR ... FIG. 2c shows another implementation with three lenses: two lenses to capture the direct view and a ring-type lens to capture the peripheral view. In essence this is similar to the fisheye single lens approach ... This split reduces the electronic processing which in turn may lower electrical power consumption. The additional direct view lens provides stereo image recording as well as telemetry information. It is well known that by using two stereo cameras distance profile of an object from the lenses can be estimated. With the stereo approach, the direct field of view may also be recorded with much more resolution than the peripherals”, and col. 10:30-39, “FIG. 10 illustrates an embodiment ... In the illustrated embodiment, a large FOV (such as a fisheye lens) is placed on one arm and a typical lens (about 45 degrees) or a lens with smaller FOV is placed on the other arm. With this arrangement, the camera can capture two views of every scene, a high resolution but narrow FOV and a lower resolution but wider FOV … When such a recorded video is played back, the user will have the option to interactively switch between the two views”; please note, Vaziri’s selection comprises choosing between a narrow but high resolution image data set and a wide, lower resolution data set); and
strongly suggests a method of generating a selection based on the eye parameter of the user, wherein the selection includes a temporal selection of the scene image data (Vaziri: col. 3:10-21, “A feature of various embodiments of the EVR is recording precisely what its user is viewing. To do this, EVR uses eye tracking to follow the user's eyes for scene 
However, although Vaziri does not expressly teach,
Prokhorov (in the field of image segmentation based on a user’s gaze) discloses generating a spatiotemporal selection based on an eye parameter of a user, wherein the spatiotemporal selection includes a spatial selection of a scene image data and includes a temporal selection of the scene image data (Prokhorov: fig. 5, ‘determine fixation locations’ → … → ‘perform segmentation’ (a fixation location corresponds with a spatial selection of a scene image data, and performing a segmentation corresponds with a temporal selection of the scene image data – see Applicant’s specification p. 3, where a ‘temporal selection’ can specify ‘when data are collected, read out, transmitted, or evaluated, when not, or at what rate’); abstract, “The gaze data includes fixation locations based on the user's gaze” (user’s gaze corresponds with an eye parameter), col. 1:64-67 and 2:9-12, respectively, “by using user gaze data, segmentation can be performed on regions within frames of the spatiotemporal data which correspond to locations where the user has a momentarily fixated gaze ... gaze data generated by monitoring eye movements of the user viewing spatiotemporal data as a plurality of frames is received. The gaze data includes fixation locations based on the user's gaze”; please note, Prokhorov’s spatiotemporal selection of regions is, therefore, based on a user’s gaze/eye parameter), and

controlling a size of the spatiotemporal selection based on a combination of an image characteristic of the scene image data, and a characteristic of the eye parameter (Prokhorov: figs. 18-19, illustrating an adjustment of the size of a region dependent on an object within an image; col. 8:31-, “FIGS. 18-19 illustrates an example of segmenting a frame 25 with a region of interest which has been reduced in size based on a size of an object segmented in a frame 20” (size of region based on image characteristic), claim 4, “an area of the region of 
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Prokhorov’s method of generating a spatio-temporal selection based on an eye parameter of a user, and controlling a size of the spatiotemporal selection (based on an image characteristic and a characteristic of the eye parameter) with Vaziri’s method of capturing, using a scene camera, scene image data of an environment, and determining an eye parameter of a user, with the expected benefit of having more control over portions of captured data since users can generate spatiotemporal selections and also control the size of said spatiotemporal selections using the combined Vaziri/Prokhorov method.
Yet, although Vaziri/Prokhorov does not appear to explicitly teach,
Berman (in the field of video and data communications) discloses the concept of controlling a size of a region of interest based on a device parameter (Berman: fig. 1, illustrating region of interest (ROI) 14; [0026], “Region 14 is a roving window type region of interest. The roving window is moveable and flexible because it can be resized and changed”, [0043], “the user can control in real-time: spatial sampling, temporal sampling, color bit-depth and compression quality. Further, the user can control regions of interest and the background along with their sizes, locations, resolutions, quality, frame rate and hence also the bandwidth utilization”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Berman’s method of controlling a size of an ROI based on a device parameter with Vaziri/Prokhorov’s method of controlling a size of the spatiotemporal selection based on a combination of an image characteristic of the scene image data, and a characteristic of the eye parameter, thereafter allowing the combined Vaziri, modified by Prokhorov/Berman, method to control a size of the spatiotemporal selection based on a combination of an image characteristic of the scene image data, a characteristic of the eye parameter and a device parameter. In addition, the motivation for combining Berman’s method with Vaziri/Prokhorov’s method would have been to conserve power by striking a balance between ROI sizes and available bandwidth (Berman, [0043]).

Yanagidate (in the general field of image processing) discloses determining an amount of change in a content of a range of interest with reference to a previously recorded image (Yanagidate: [0006], “a data reception device includes ... a memory configured to store reference image information … a range-of-interest detection unit configured to detect a range of interest which is a range of the part in the imaging data based on the reference image information; an amount-of-change detection unit configured to detect an amount of change in the range of interest between the imaging data of two different frames”, [0055], “a change in an area of the range of interest, a change in a color tone, a change in luminance (illumination state), or the like is considered as a change in the image”; please note, a change in area of a region of interest, a change in amount of a color tone, or a change in amount of luminance is interpreted as a change in content of a range of interest), and
a frame rate that is based on the amount of change in the content of the range of interest (Yanagidate: [0006], “a data reception device includes ... a frame rate determination unit configured to determine the frame rate-setting value ... as a value greater than a previously determined frame rate-setting value when the amount of the change in the range of interest exceeds a pre-determined reference value, and to determine the frame rate-setting value ... as a value less than the previously determined frame rate-setting value when the amount of the change in the range of interest is less than the predetermined reference value”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Yanagidate’s determination of an amount of change in a content of a range of interest with reference to a previously recorded image with Vaziri/Prokhorov/Berman’s method comprising a spatial selection so the combined Vaziri, modified by Prokhorov/Berman/Yanagidate’s, method determines an amount of change in a content of the spatial selection with reference to a previously recorded image. Also, the motivation for combining Yanagidate’s determination of an amount of change in a content of a range of interest with Vaziri/Prokhorov/Berman’s method would have been to reduce the power consumption needed to process images (Yanagidate, [0062]).
Even so, although Vaziri/Prokhorov/Berman/Yanagidate does not appear to expressly teach,
performing a first type of evaluation on a first part of a selected scene image data before performing the first type of evaluation on a second part of the selected scene image data not specified by the selection while maintaining the selection (Hamming: fig. 1, illustrating fig. 6, ‘define search area in image’ 608 (selected scene image data) → ‘search in search area to find a block of pixels that satisfies threshold’ 610 → ‘search found block of pixels that satisfies threshold? 612 (first type of evaluation on first part of a selected scene image data) → ‘NO’ → … ‘expand search area’ 620 → ‘search in search area to find a block of pixels that satisfies threshold’ 610 (first type of evaluation on second part of the selected scene image data while maintaining the selection); [0014, 0022], search in a first part of a selected region to find feature(s) (e.g., corner, edge, blob, etc.), and if feature(s) is/are not found, the selected region may be expanded and searched in a similar manner).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Hamming’s method of searching for features in a first part of a selected scene image data before searching in a second part of scene image data not specified by the initial selection while maintaining the initial selection with Vaziri’s, modified by Prokhorov/Berman/Yanagidate’s, selected scene image data and frame rate based on the amount of change in the content of a spatial selection so the combined Vaziri, modified by Prokhorov/Berman/Yanagidate/Hamming, performs a first type of evaluation on a first part of the scene image data specified by the spatiotemporal selection before performing the first type of evaluation on a second part of the scene image data not specified by the spatiotemporal selection while maintaining the spatiotemporal selection, wherein the first type of evaluation is performed at a rate that is based on the amount of change in the content of the spatial selection. Further, the motivation for combining Hamming’s method with Vaziri’s, modified by Prokhorov’s, Berman’s, and Yanagidate’s method would have been to reduce the amount of processing needed to locate target textures/objects in an image by limiting the amount of area searched whenever possible, and to reduce the power consumption needed to process images.
RE Claim 30, Vaziri discloses an apparatus (Vaziri: fig. 1a, illustrating a ‘wired’ apparatus and fig. 1b, illustrating a ‘wireless’ apparatus; col. 3:32-36, “Simplified block diagrams of embodiments of the EVR are shown in FIG. 1a and FIG. 1b. FIG. 1a illustrates an embodiment having a frame wired to the electronic box and FIG. 1b illustrates an embodiment in which a frame and electronic box communicate wirelessly”) comprising:
an eye camera to capture eye image data including one or more images of an eye of a user (Vaziri: fig. 1, ‘eye tracking optics 1 to 2 units’; col. 3:36-41, “Referring to FIG. 1a, the embodiment includes ... Eye Tracking Optics units 1 to 2 in communication with a second Optical Image Electronic Image Conversion module”);
a scene camera to capture scene image data including one or more images of an environment (Vaziri: fig. 1, ‘composite eye optics 1 to N units’; col. 3:36-39, “Referring to FIG. 1a, the embodiment includes Composite Eye Optics units 1 to N in communication with a first Optical Image Electronic Image Conversion module”; interpretation: since Vaziri’s composite eye optics ‘view the world’ (see col. 3), they are interpreted as ‘scene cameras’); and
a processor (Vaziri: figs. 1a and 1b, “dsp and microprocessor”).
Further, the remaining limitations recited in claim 30 are substantially similar in scope with corresponding limitations recited in claim 20 and are, therefore, rejected under the same rationale.
RE Claim 36, Vaziri discloses a non-transitory computer-readable medium having instructions encoded thereon which, when executed, cause a processor to perform operations (Vaziri: col. 7:11, “On-board memory”, col. 8:3-8, “The Total Image Processor, the Microprocessor, the Eye Tracking Processor, the LCD module, the Storage module, the Wireless Broadcast module, the Status LEDs, the PC interface, the Firmware Memory, the DRAM buffer ... and the battery are included within the electronic box” (firmware memory, at least, is well-known within computing arts to have instructions for execution by a processor to perform operations)).
In addition, the remaining limitations recited in claim 36 are substantially similar in scope with corresponding limitations recited in claim 20 and are, therefore, rejected under the same rationale.
RE Claims 21 and 31, Vaziri/Prokhorov/Berman/Yanagidate/Hamming teaches the method of claim 20, the apparatus of claim 30, and further Vaziri discloses treating the second part of the scene image data not specified by the spatiotemporal selection in a second predefinable manner (Vaziri: fig. 14, showing region of interest (ROI) at higher resolution in gray and peripheral region at 4 times less resolution surrounding the ROI; col. 12:19-28, “For human like display, the resolution of the peripherals needs to be lowered ... This is done two ways. First, A group of pixels is binned and their outputs are read as only one pixel 
Hamming in addition discloses performing the first type of evaluation includes treating the first part of the scene image data specified by the selection in a first predefinable manner (Hamming: fig. 4A; [0058-0062], computing a similarity score for pixels within the selected scene image data, wherein a first resolution is implied).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Hamming’s method of treating the first part of scene image data specified by a selection in a first predefinable manner with Vaziri’s, modified by Prokhorov/Berman/Yanagidate/Hamming’s, method of treating the second part of the scene image data not specified by the spatiotemporal selection in a second predefinable manner, with the expected benefit of reducing the amount of computational effort needed to find target textures/objects in an image as well as reduce the bandwidth needed for processing the image data.
RE Claim 22, Vaziri/Prokhorov/Berman/Yanagidate/Hamming discloses the method of claim 21, and Vaziri also teaches treating the second part of the scene image data in the second predefinable manner includes compressing the second part of the scene image data as compared to the first part of the scene image data treated in the first predefinable manner (Vaziri: fig. 14, showing region of interest (ROI) at higher resolution in gray and peripheral region at 4 times less resolution surrounding the ROI; col. 12:19-28, “For human like display, the resolution of the peripherals needs to be lowered ... This is done two ways. First, A group of pixels is binned and their outputs are read as only one pixel ... The concept of a high-resolution detector and binning to have two regions with high and low resolutions is shown in FIG. 14”; interpretation: Vaziri’s method of representing peripheral regions in a lower resolution corresponds with ‘compressed’ information in a gray-level/color space).
RE Claim 23, Vaziri/Prokhorov/Berman/Yanagidate/Hamming teaches the method of claim 21, and Vaziri further discloses wherein treating the second part of the scene image data in the second predefinable manner includes downsampling the second part of the scene image data as compared to the first part of the scene image data treated in the first predefinable manner (Vaziri: col. 12:19-28, “For human like display, the resolution of the 
RE Claims 25, 34 and 39, Vaziri/Prokhorov/Berman/Yanagidate/Hamming teaches the method of claim 20, the apparatus of claim 30, the non-transitory computer-readable medium of claim 36, and in addition Vaziri implicitly teaches wherein the eye parameter includes a point of regard of the user and the spatial selection includes selection of a first area of the scene image data surrounding the point of regard of the user (Vaziri: figs. 10 and 14; col. 10:30-45, “With this arrangement, the camera can capture two views of every scene, a high resolution but narrow FOV and a lower resolution but wider FOV (similar to human peripheral view). When such a recorded video is played back, the user will have the option to interactively switch between the two views ... This combination of high resolution at the center and lower resolution on the peripheral resembles human vision, the low resolution being the periphery and the high resolution being the center of attention”).
RE Claim 28, Vaziri/Prokhorov/Berman/Yanagidate/Hamming discloses the method of claim 20, and Hamming further teaches displaying an augmented reality environment based on the scene image data after performing the first type of evaluation (Hamming: [0012], “In particular implementations, a user may ... capture images of an environment, such as a room, outdoors, and so on. The images may be processed to identify a textured target in the environment ( e.g., surface or portion of a surface) that is associated with augmented reality content. When such a textured target is identified, the augmented reality content may be displayed on the device in an overlaid manner on real-time images of the environment”).
Therefore, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Hamming’s method of displaying augmented reality (AR) content after finding a textured object in the scene image data with Vaziri’s, modified by Prokhorov/Berman/Yanagidate/Hamming’s, method in order to make it easy for users to visually locate the target object.
RE Claim 29, Vaziri/Prokhorov/Berman/Yanagidate/Hamming discloses the method of claim 28, and Hamming in addition teaches recognition of objects in the scene image data and displaying the augmented reality environment includes displaying information regarding recognized objects (Hamming: [0012], identifying/recognizing a textured target (e.g., an object), and displaying AR content associated with the recognized object, and [0032-0034], providing an example where a poster image is recognized, and AR content related to the poster image is displayed).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Hamming’s method of recognizing objects in the scene image and displaying information regarding recognized objects with Vaziri’s, modified by Prokhorov/Berman/Yanagidate/Hamming’s, method in order to help users visually locate recognized objects since said recognized objects can have related AR content overlaid or displayed nearby.
RE Claim 32, Vaziri/Prokhorov/Berman/Yanagidate/Hamming discloses the apparatus of claim 31, and in addition Vaziri teaches wherein the processor is to treat the second part of the scene image data in the second predefinable manner by compressing or downsampling the second part of the scene image data as compared to the first part of the scene image data treated in the first predefinable manner (Vaziri: col. 12:19-28, “For human like display, the resolution of the peripherals needs to be lowered ... This is done two ways. First, A group of pixels is binned and their outputs are read as only one pixel ... The concept of a high-resolution detector and binning to have two regions with high and low resolutions is shown in FIG. 14”).
RE Claim 37, Vaziri/Prokhorov/Berman/Yanagidate/Hamming teaches the non-transitory computer-readable medium of claim 36, and Vaziri also discloses compressing or downsampling the second part of the scene image data as compared to the first part of the scene image data (Vaziri: col. 12:19-28, “For human like display, the resolution of the peripherals needs to be lowered ... This is done two ways. First, A group of pixels is binned and their outputs are read as only one pixel ... The concept of a high-resolution detector and binning to have two regions with high and low resolutions is shown in FIG. 14”), while
Hamming teaches performing the first type of evaluation on a first part of scene image data treated in a first predefinable manner (Hamming: fig. 4A; [0058-0062], computing a similarity score for pixels within the selected scene image data, wherein a first resolution is implied).
wherein performing the first type of evaluation includes compressing or downsampling the second part of the scene image data as compared to the first part of the scene image data. Additionally, the motivation for combining Hamming’s method with Vaziri’s, modified by Prokhorov/Berman/Yanagidate/Hamming’s, non-transitory computer-readable medium comprising instructions for execution by a processor would have been to reduce the amount of computational effort needed to find target textures/objects in an image as well as reduce the bandwidth needed for processing the image data.
RE Claim 40, Vaziri/Prokhorov/Berman/Yanagidate/Hamming teaches the method of claim 20.
Further, Hamming also discloses searching the first part of the scene image data for specific information; and searching the second part of the scene image data after determining that the first part of scene image data does not include the specific information (Hamming: fig. 1, illustrating fig. 6, ‘define search area in image’ 608 (selected scene image data) → ‘search in search area to find a block of pixels that satisfies threshold’ 610 → ‘search found block of pixels that satisfies threshold? 612 (first type of evaluation on first part of a selected scene image data) → ‘NO’ → … ‘expand search area’ 620 → ‘search in search area to find a block of pixels that satisfies threshold’ 610 (first type of evaluation on second part of the selected scene image data while maintaining the selection); [0014, 0022], search in a first part of a selected region to find feature(s) (e.g., corner, edge, blob, etc.), and if feature(s) is/are not found, the selected region may be expanded and searched in a similar manner; please note, Hamming’s textured target object or feature related to the textured target object is interpreted as ‘specific’ information).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Hamming’s method of searching for features in a first part of a selected scene image data before searching for the features in a second part of 
RE Claim 41, Vaziri/Prokhorov/Berman/Yanagidate/Hamming discloses the method of claim 20, and in addition, Hamming teaches determining whether the first part of the scene image data includes a representation of an object; and determining whether the second part of the scene image data includes the representation of the object after determining that the first part of scene image data does not include the representation of the object (Hamming: fig. 1, illustrating fig. 6, ‘define search area in image’ 608 (selected scene image data) → ‘search in search area to find a block of pixels that satisfies threshold’ 610 → ‘search found block of pixels that satisfies threshold? 612 (first type of evaluation on first part of a selected scene image data) → ‘NO’ → … ‘expand search area’ 620 → ‘search in search area to find a block of pixels that satisfies threshold’ 610 (first type of evaluation on second part of the selected scene image data while maintaining the selection); [0014, 0022], search in a first part of a selected region to find feature(s) (e.g., corner, edge, blob, etc.), and if feature(s) is/are not found, the selected region may be expanded and searched in a similar manner; please not, features associated with an object are interpreted as a ‘representation’ of the object since said features are not, technically, the actual object).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Hamming’s method of searching for features in a first part of a selected scene image data before searching for the features in a second part of the selected scene image data with Vaziri’s, modified by Prokhorov, Berman, Yanagidate, and Hamming’s, method in order to reduce the amount of processing needed to locate target textures/objects in an image by limiting the amount of area searched whenever possible.
RE Claim 43, Vaziri/Prokhorov/Berman/Yanagidate/Hamming discloses the method of claim 20, and Hamming also implicitly teaches assigning a lower time priority to the second part of the scene image data than the first part of the scene image data (Hamming: fig. 1, illustrating fig. 6, ‘define search area in image’ 608 (selected scene image data) → ‘search in search area to find a block of pixels that satisfies threshold’ 610 → ‘search found block of pixels that satisfies threshold? 612 (first type of evaluation on first part of a selected scene image data) → ‘NO’ → … ‘expand search area’ 620 → ‘search in search area to find a block of pixels that 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Hamming’s method of assigning a lower time priority to the second part of the scene image than the first part of the scene image with Vaziri’s, modified by Prokhorov/Berman/Yanagidate/Hamming’s, method thereafter allowing the combined Vaziri/Prokhorov/Berman/Yanagidate/Hamming method to find objects of interest faster since, more likely than not, objects of interest are within regions specified by a user’s spatiotemporal selection.
RE Claim 45, Vaziri/Prokhorov/Berman/Yanagidate/Hamming teaches the method of claim 20, and Berman also discloses wherein the device parameter indicates one or more of a performance level of the device, an amount of computational power available to the device and an amount of transmission bandwidth available to the device (Berman: [0003, 0009], disclosing the need for conserving power and bandwidth in video/data communications, [0012], disclosing allocation of bandwidth to different image regions to optimize image quality with respect to bandwidth utilization (implicitly defines the amount of transmission bandwidth available to a device)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Berman’s device parameter implicitly indicating an amount of transmission bandwidth available to the device with Vaziri’s, modified by Prokhorov/Berman/Yanagidate/Hamming’s, method in order to optimize image quality with respect to the available transmission bandwidth.
RE Claim 47, Vaziri/Prokhorov/Berman/Yanagidate/Hamming teaches the method of claim 20, and Prokhorov further discloses the characteristic of an eye parameter indicates one or more of an accuracy of a point of regard indicated by the eye parameter and dynamics of a point of regard indicated by the eye parameter (Prokhorov: fig. 3, illustrating changes in 
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Prokhorov’s method of indicating dynamics of a point of regard/fixation point indicated by gaze direction/location with Vaziri’s, modified by Prokhorov/Berman/Yanagidate/Hamming’s, method so the combined Vaziri, modified by Prokhorov/Berman/Yanagidate/Hamming, method can control a size of the spatiotemporal selection based on a characteristic of the eye parameter, wherein the characteristic of the eye parameter indicates the dynamics of a point of regard indicated by the eye parameter. Further, the motivation for combining Prokhorov’s method with Vaziri’s, modified by Prokhorov/Berman/Hamming’s, method would have been to keep track of the spatiotemporal selection with respect to changes of the points of regard.
RE Claim 48, Vaziri/Prokhorov/Berman/Yanagidate/Hamming teaches the method of claim 20, and in addition Yanagidate discloses setting a frame rate that is based on the amount of change in the content of the range of interest (Yanagidate: [0006], “a data reception device includes ... a frame rate determination unit configured to determine the frame rate-setting value ... as a value greater than a previously determined frame rate-setting value when the amount of the change in the range of interest exceeds a pre-determined reference value, and to determine the frame rate-setting value ... as a value less than the previously determined frame rate-setting value when the amount of the change in the range of interest is less than the pre-determined reference value”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Yanagidate’s setting of a frame rate based on the amount of change in content of a range of interest being greater than a threshold amount or less than the threshold amount with Vaziri/Prokhorov/Berman/Yanagidate/Hamming’s method so in response to the amount of change in the content of the spatial selection being greater than a threshold amount, the combined method performs, at a first rate, the first type of evaluation on the first part of the scene image data specified by the spatiotemporal selection before performing the first type of evaluation on the second part of the scene image data not specified by the spatiotemporal selection while maintaining the spatiotemporal selection; and
in response to the amount of change in the content of the spatial selection being less than the threshold amount, the combined method performs, at a second rate that is lower than the first rate, the first type of evaluation on the first part of the scene image data specified by the spatiotemporal selection before performing the first type of evaluation on the second part of the scene image data not specified by the spatiotemporal selection while maintaining the spatiotemporal selection. Further, the motivation for combining Yanagidate’s determination of an amount of change in a content of a range of interest with Vaziri/Prokhorov/Berman/Yanagidate/Hamming’s method would have been to reduce the power consumption needed to process images, whenever possible (Yanagidate, [0062]).
	 
	Claims 26-27 and 35 are rejected under U.S.C. 103 as being unpatentable over Vaziri, in view of Prokhorov, Berman, Yanagidate, and Hamming, and further in view of Uusitalo et al (US 2010/0056274 A1; Uusitalo).
RE Claim 26, Vaziri/Prokhorov/Berman/Yanagidate/Hamming discloses the method of claim 20, and even though Vaziri/Prokhorov/Berman/Yanagidate/Hamming fails to expressly teach,
Uusitalo (in the same general field of endeavor) discloses wherein the eye parameter includes classification of eye movement of the user as a fixation or a saccade and the temporal selection includes selection of times when the eye movement of the user is classified as a fixation (Uusitalo: fig. 6, “detect user gaze fixation point” 625 and “for the next images to be transmitted to the user, use the gaze fixation point information to selectively modify portions of images determined to be outside foveal vision of the user” 645; [0007], “An aspect of the exemplary embodiments of the invention is a method, comprising: tracking a gaze fixation point of a user on dynamic imagery; generating gaze fixation point information identifying a current gaze fixation point of the user; and transmitting the gaze fixation point information to a source of dynamic imagery”).

RE Claim 27, Vaziri/Prokhorov/Berman/Yanagidate/Hamming teaches the method of claim 20.
Yet, although Vaziri/Prokhorov/Berman/Yanagidate/Hamming does not expressly disclose,
 Uusitalo implicitly teaches wherein the eye parameter includes an eye opening state of the user and the temporal selection includes selection of times when the eye opening state of the user is an open state (Uusitalo: [0007], “An aspect of the exemplary embodiments of the invention is a method, comprising: tracking a gaze fixation point of a user on dynamic imagery; generating gaze fixation point information identifying a current gaze fixation point of the user; and transmitting the gaze fixation point information to a source of dynamic imagery”, and [0039], “In the invention a measurement system determines what area a human viewer is momentarily looking at. This location is called the ‘gaze fixation point’”; please note, a measurement of what area is being ‘looked at’ implicitly comprises an ‘open state’ of an eye parameter).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Uusitalo’s eye opening state of a user to include selection of times when the eye opening state is an open state with Vaziri’s, modified by Prokhorov, Berman, Yanagidate, and Hamming’s, scene image data, with the expected benefit of making it convenient and easy for users to identify regions of interest since all they have to do is gaze at said regions for a period of time.
RE Claim 35, Vaziri/Prokhorov/Berman/Yanagidate/Hamming teaches the apparatus of claim 30, and although Vaziri/Prokhorov/Yanagidate/Berman fails to expressly teach,
Uusitalo discloses an eye parameter includes classification of eye movement of the user as a fixation, a saccade, or a blink and the temporal selection includes selection of times when the eye movement of the user is classified as a fixation (Uusitalo: fig. 6, “detect user gaze fixation point” 625 and “for the next images to be transmitted to the user, use the 
Before the effective filing date of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Uusitalo’s ‘fixation’ to select regions within an image with Vaziri/Prokhorov/Berman/Yanagidate/Hamming’s apparatus comprising scene image data, with the expected benefit of making it convenient and easy for users to identify regions of interest since all they have to do is gaze at said regions for a period of time.

Claim 46 is rejected under U.S.C. 103 as being unpatentable over Vaziri, in view of Prokhorov, Berman, Yanagidate, and Hamming, and further in view of Wu et al (US 2015/0279021 A1; Wu).
RE Claim 46, Vaziri/Prokhorov/Berman/Yanagidate/Hamming discloses the method of claim 20, and Prokhorov also teaches the eye parameter of the user indicates that the user is gazing at a portion of an object; and generating a selection comprises selecting the portion of the object that the user is gazing at (Prokhorov: fig. 10, illustrating a ‘fixation location’ within an ROI comprising an object; col. 4:33-36, “the user directs his gaze to objects which are relevant to safe driving, such as other vehicles, pedestrians, road lines, traffic lights/signals, signs, etc.”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Prokhorov’s method of selecting a portion of an object that a user is gazing at with Vaziri/Prokhorov/Berman/Yanagidate/Hamming’s method of generating a spatiotemporal selection so the combined Vaziri, modified by Prokhorov, Berman, Yanagidate, and Hamming, method can generate the spatiotemporal selection by selecting the portion of the object that the user is gazing at. Additionally, the motivation for combining Prokhorov’s method with Vaziri’s, modified by Prokhorov/Berman/Yanagidate/Hamming’s, method would have been to help users identify objects of interest more easily since they can directly see which objects have been selected.

Wu (in the field of video object tracking) teaches controlling the size of a region of interest comprises increasing the region of interest to encompass an entirety of an object (Wu: [0004], “the method includes: selecting a region of interest (ROI) in a current video frame for tracking an object, the ROI including at least a location and a size associated with the object ... adjusting the size of the ROI based on an estimated change in a scale of the object, wherein the adjusted ROI is used for tracking the object in a subsequent video frame”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Wu’s method of controlling the size of an ROI by adjusting the ROI to encompass an entirety of an object with Vaziri’s, modified by Prokhorov, Berman, Yanagidate, and Hamming’s, method of making a spatiotemporal selection based on the eye parameter of a user in order to improve recognition and tracking performance of objects being tracked (Wu, [0001]).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art reference Yanagidate (JP 2015-70915 A; US 2016/0213226 A1), in combination with previously cited prior art, is now relied upon for amended limitations.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611